744 N.W.2d 151 (2008)
Martin SHAINA, Personal Representative of the Estate of Marvin Shaina, Deceased, Plaintiff-Appellee,
v.
Steven Wesley COMPTON, Defendant, and
Harrington, Inc., d/b/a the Town Pump, Defendant-Appellant.
Docket No. 135201. COA No. 274045.
Supreme Court of Michigan.
February 19, 2008.
On order of the Court, the application for leave to appeal the September 25, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.